Hall, Justice.
This is an appeal by Mrs. Weeks from an adverse judgment in her contempt action against her former husband for failure to pay certain of her medical expenses.
That paragraph of the contract of the parties which was incorporated into their divorce decree, governing payment of medical expenses, was not so plain and unambiguous as to preclude parol evidence concerning the parties’ intent. Rodgers v. Rodgers, 234 Ga. 463 (216 SE2d 322) (1975). Moreover, such expenses, to be embraced within the paragraph, must be reasonable and necessary. Id.
The trial court found as a fact that the parties did not intend to require Mr. Weeks to pay the cost of the cosmetic *551surgery here in issue, and further that his failure to pay did not constitute a wilful violation of the decree. The record contains support for those findings, and we will not disturb them on appeal.
Argued June 13, 1978
Decided July 6, 1978.
Blackburn, Bright & Dodd, J. Converse Bright, Roger J. Dodd, for appellant.
John R. Bennett, Willis L. Miller, III, for appellee.

Judgment affirmed.


All the Justices concur.